Cook, J. P.,
delivered the opinion of the court.
This is an appeal from the chancery court of Stone county, Miss. Appellees were granted a mandatory injunction compelling Peter McMillan, appellant, to dip his cattle, under the supervision of the state live stock sanitary board.
Appellees filed a bill of complaint, setting up that they were the proper parties to bring the suit, and that the bill was filed under Laws Miss. 1916, chapter 167; that the board of supervisors of Stone county, acting under the said law of 1916, had dipping vats at convenient places for cattle owners to reach and dip their cattle; that Peter McMillan, appellant, was required to dip his cattle under the direction of the state live stock sanitary board under said law of 1916, and that he had been obstinate and adverse to the orders and notices to dip his cattle, and had been prosecuted a number of times for failure to dip his cattle, and would ask the mercy of the justice court and get off with a light fine; that he was convicted September 25, 1918, for failure to dip, in the justice court, and appealed to ■ the circuit court of said Stone county; *508that the district in which said Peter McMillan lived had been quarantined and was located in tick-infested territory,- that October 9, 1918, was a regular dipping-day, which had passed, and that said McMillan had neglected and refused to dip his cattle on that date, as he was required to do, and that there are designated times in the future at which appellant would be required to dip his cattle; and alleged that it was necessary that all cattle owners should strictly comply with the Act of 1916 in reference to cattle dipping in order to eradicate the tick; that the remedy by prosecution in the courts of law had been exhausted, and it was necessary for appellees to resort to a court of equity for relief to save the county of Stone and its people untold trouble and expense before they can he relieved from the burden of cattle ticks; and prayed for a mandatory injunction compelling the appellant to dip all of his cattle under the direction of the state live stock sanitary board and duly qualified authorities.
The appellant filed a demurrer to the hill of complaint, and motion to dissolve; his grounds of demurrer being:
(1) Equity has no jurisdiction, and the writ of injunction will not lie, because it is an attempt to enjoin defendant from committing a crime, if failure to dip cattle under the allegations of said bill is a crime.
(2) If defendant’s failure to dip, as alleged in the bill of complaint, is a violation of the law, it is a crime for which the defendant is subject to fine and imprisonment, and therefore the legislative act permitting an injunction is unconstitutional because- the defendant has a right to trial by jury.
(3) The injunction is an attempt to enforce a criminal act in chancery.
(4) The hill does not allege that the territory is tick-infested.
(5) There was no equity on the face of the bilk
*509(6) Complainants have a complete and adequate remedy at law.
(7) That the Acts of 1916 chapter under which bill of complaint was drawn, has been repealed by the Acts of 1918 of the legislature.
In the opinion of the court there is no doubt that the legislature has the power to confer upon the chancery court jurisdiction to enforce by injunction the lawful orders of the live stock sanitary board.
This being settled, the only thing left for our decision is: Did the legislature give this power to the board, and do the facts expressed by the record present a' case justifying the issuance of an injunction?
Mr. McMillan was notified by the inspector to dip his live stock, and he failed and refused, and still fails and refuses, to do .so. Chapter 167 of the Laws of Mississippi, of 1916 made it his duty to dip his live stock whenever he was ordered to do so by the inspector, and for his failure to do so he could be fined by the criminal court, and he can also be compelled to perform his duty by “mandamus, injunction or any other appropriate remedy.”
Taking the statute by its four corners, it seems clear to us that the legislature was impressed with the importance of the enforcement of this law, and, realizing that the local justices of the peace, inspectors, and owners of live stock might fail or refuse to co-operate in carrying out the legislative purposes, they conferred upon the chancery court the power to enforce the performance of all the duties imposed upon officers and individuals as well.
The legislature was in real earnest, and in those localities where the tick was regarded as the innocent victim of man’s meddlesomeness the legislature imposed duties upon individuals and conferred upon the chancery court the power to compel the performance of these duties.
*510Tlie appellant also insists that chapter 167, Laws of 1916, was repealed by chapter 221, Laws of 1918. We. do not think so. The last-named act of the legislature is merely supplementary, to meet conditions not mentioned in the laws of 1916.

Affirmed.